Name: Council Regulation (EC) No 2780/98 of 17 December 1998 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: chemistry;  industrial structures and policy;  agricultural activity;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities23. 12. 98 L 347/5 COUNCIL REGULATION (EC) No 2780/98 of 17 December 1998 amending Regulation (EC) No 2505/96 opening and providing for the administra- tion of autonomous Community tariff quotas for certain agricultural and indus- trial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas, by virtue of Regulation (EC) No 2505/96 (1), the Council opened Community tariff quotas for certain agri- cultural and industrial products; whereas Community demand for the products in question should be met under the most favourable conditions; whereas Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, and increased or extended in the case of certain existing tariff quotas, avoiding any disturbance to the markets for these prod- ucts; Whereas certain products covered by the said Regulation, for which it is no longer in the Communitys interest to maintain a Community tariff quota should be removed from the table in Annex I; Whereas in order to take account of amendments to the combined nomenclature, some of the Taric codes need to be changed; Whereas in view of the large number of amendments coming into effect on 1 January 1999 and in order to clarify matters for the user, these amendments should be made by replacing the table in Annex I to the said Regulation by the table in the Annex to this Regulation; Whereas Regulation (EC) No 2505/96 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2505/96 shall be amended as follows: 1. for the quota period from 1 January to 31 December 1998:  for order number 09.2934, the amount of the tariff quota shall be altered to 4 500 000 units,  for order number 09.2945, the amount of the tariff quota shall be altered to 2 700 tonnes,  for order number 09.2949, the amount of the tariff quota shall be altered to 12 000 000 units,  for order number 09.2957, the amount of the tariff quota shall be altered to 55 000 000 units,  for order number 09.2959, the amount of the tariff quota shall be altered to 60 000 tonnes,  for order number 09.2963, the amount of the tariff quota shall be altered to 1 000 000 000 units; 2. for the quota period from 1 July to 31 December 1998:  for order number 09.2935, the amount of the tariff quota shall be altered to 60 000 tonnes; 3. the quota period for tariff quota with order number 09.2957 shall be replaced by: 1.1.  31.12.1998. Article 2 The table in Annex I to Regulation (EC) No 2505/96 shall be replaced by the table set out in the Annex. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 as regards points 1 and 3 of Article 1, as from 1 July 1998 as concerns point 2 of Aricle 1 and as from 1 January 1999 as concerns Article 2. (1) OJ L 345, 31. 12. 1996, p. 1. Regulation as last amended by Regulation (EC) No 2151/98 (OJ L 271, 8. 10. 1998, p. 8). EN Official Journal of the European Communities 23. 12. 98L 347/6 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Council The President W. MOLTERER EN Official Journal of the European Communities23. 12. 98 L 347/7 Order No CN code TARIC code Description Amount of quota Quota duty (%) Quota period ANNEX 09.2703 ex 2825 30 00 10 Vanadium oxides and hydroxides, only for the production of alloys (a) 13 000 tonnes 0 1.1.-31.12. 09.2711 7202 41 10 7202 41 91 7202 41 99  Ferro-chromium containing by weight more than 4 % of carbon 765 000 tonnes 0 1.1.-31.12. 09.2713 Sweet cherries, marinated in alcohol, of a diameter not exceeding 19,9 mm, stoned, intended for the manufacture of chocolate products (a): 2 000 tonnes 1.1.-31.12. ex 2008 60 19 10  with a sugar content exceeding 9 % by weight 10 (1) ex 2008 60 39 11/19  with a sugar content not exceeding 9 % by weight 10 09.2719 Sour cherries (Prunus cerasus), marinated in alcohol, of a diameter not exceeding 19,9 mm, intended for the manufacture of chocolate products (a): 2 000 tonnes 1.1.-31.12. ex 2008 60 19 20  with a sugar content exceeding 9 % by weight 10 (1) ex 2008 60 39 20  with a sugar content not exceeding 9 % by weight 10 09.2727 ex 3902 90 90 93 Synthetic poly-alpha-olefin having a viscosity of not less than 38 Ã  10-6 m2 s-1 (38 centistokes) at 100 °C, measured using the ASTM D 445 method 7 500 tonnes 0 1.1.-31.12. 09.2729 ex 0811 90 95 10 Boysenberries, preserved by freezing, not contain- ing added sugar, for the processing industry (a) 1 500 tonnes 12 1.1.-31.12. 09.2799 ex 7202 49 90 10 Ferro-chromium containing 1,5 % or more but not more than 4 % by weight of carbon and not more than 70 % by weight of chromium 35 000 tonnes 0 1.1.-31.12. 09.2809 ex 3802 90 00 10 Acid-activated montmorillonite for the manufac- ture of self-copy paper (a) 10 000 tonnes 0 1.1.-31.12. 09.2829 ex 3824 90 95 19 Solid extract of the residual insoluble in aliphatic solvents obtained during the extraction of resin from wood, having the following characteristics:  a resin acid content not exceeding 30 % by weight  an acid number not exceeding 110, and  melting point of not less than 100 °C 1 600 tonnes 0 1.1.-31.12. EN Official Journal of the European Communities 23. 12. 98L 347/8 Order No CN code TARIC code Description Amount of quota Quota duty (%) Quota period 09.2837 ex 2903 49 80 10 Bromochloromethane 700 tonnes 0 1.1.-31.12. 09.2841 ex 2712 90 99 10 Blend of 1-alkenes containing 80 % by weight or more of 1-alkenes of a chain-length of 20 and 22 carbon atoms 8 000 tonnes 0 1.1.-31.12. 09.2849 ex 0710 80 69 10 Mushrooms of the species Auricularia polytricha, (uncooked or cooked by steaming or boiling), frozen, for the manufacture of prepared meals (a) (b) 700 tonnes 0 1.1.-31.12. 09.2851 ex 2907 12 00 10 0-Cresol having a purity of not less than 98,5 % by weight 13 000 tonnes 0 1.1.-31.12. 09.2853 ex 2930 90 70 35 Glutathione 15 tonnes 0 1.1.-31.12. 09.2859 ex 2909 49 90 10 2,2-Isopropylidene-bis (p-phenyleneoxy)diethanol, in solid form 1 300 tonnes 0 1.1.-31.12. 09.2867 ex 3207 40 80 10 Glass granulate, containing by weight:  73 % or more but not more than 77 % of silicon dioxide,  12 % or more but not more than 18 % of dibroron trioxide and  4 % or more but not more than 8 % of poly- ethylene glycol 310 tonnes 0 1.1.-31.12. 09.2881 ex 3901 90 90 92 Chlorosulphonated polyethylene 6 000 tonnes 0 1.1.-31.12. 09.2887 ex 2905 50 20 10 2,2,2-Trifluoroethanol 350 tonnes 0 1.1.-31.12. 09.2889 3805 10 90  Sulphate turpentine 20 000 tonnes 0 1.1.-31.12. 09.2913 ex 2401 10 41 10 Natural unmanufactured tobacco, whether or not 6 000 tonnes 0 1.1.-31.12. ex 2401 10 49 10 cut in regular size, having a custom value of not ex 2401 10 50 10 less than EUR 450 per 100 kg net weight, for use ex 2401 10 70 10 as binder or wrapper for the manufacture of ex 2401 10 90 10 products falling within subheading 2402 10 00 (a) ex 2401 20 41 10 ex 2401 20 49 10 ex 2401 20 50 10 ex 2401 20 70 10 ex 2401 20 90 10 09.2914 ex 3824 90 95 26 Aqueous solution containing by weight not less than 40 % of dry betaine-extract and 5 % or more but not more than 30 % by weight of organic or inorganic salts 38 000 tonnes 0 1.1.-31.12. EN Official Journal of the European Communities23. 12. 98 L 347/9 Order No CN code TARIC code Description Amount of quota Quota duty (%) Quota period 09.2915 ex 3824 90 95 27 Silicon dioxide having a purity of 99 % or more by weight, in the form of spherical particles dispersed in monoethylene glycol 60 tonnes 0 1.1.-31.12. 09.2917 2930 90 14  Cystine 600 tonnes 0 1.1.-31.12. 09.2918 ex 2910 90 00 50 1,2-Epoxybutan 500 tonnes 0 1.1.-31.12. 09.2919 ex 8708 29 90 10 Foldings bellows for the manufacture of articulated buses (a) 2 600 units 0 1.1.-31.12. 09.2920 ex 5502 00 40 10 Cellulose acetate tow made up of 10 000 filaments or more but not exceeding 12 000 filaments, measuring 2,6 decitex or more but not exceeding 2,7 decitex per filament 350 tonnes 0 1.1.-31.12. 09.2933 ex 2903 69 90 30 1,3-Dichlorobenzene 2 600 tonnes 0 1.1.-31.12. 09.2934 ex 3818 00 10 30 Doped silicon slices, for use in the manufacture of solar cells falling within subheading 8541 40 90 (a) 15 000 000 units 0 1.1.-31.12.1999 09.2935 3806 10 10  Rosin and resin acids, obtained from fresh oleo- resins 60 000 tonnes 0 1.1.-30.6. 09.2935 3806 10 10  Rosin and resin acids, obtained from fresh oleo- resins 50 000 tonnes 0 1.7.-31.12. 09.2936 ex 3815 90 90 45 Catalyst, in the form of powder, consisting of mixed vanadium and phosphorus oxides, contain- ing by weight not more than 0,5 % of one of the following elements: lithium potassium, sodium, cadmium or zinc, for use in the manufacture of maleic anhydride from butane (a) 200 tonnes 0 1.1.-31.12. 09.2937 ex 3818 00 10 40 Doped silicon wafers having a diameter of 200 mm (5 0,25 mm), for use in the manufacture of products falling within heading No 8542 (a) 800 000 units 0 1.1.-31.12.1999 09.2939 ex 8543 89 95 43 Voltage controlled oscillator (VCO), other than temperature compensated oscillators, consisting of active and passive elements mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following alphanumeric combinations: 1012TDK, 1019TDK, EK304, MQC403, MQC404, MQE001, MQE041, MQE042, MQE051, MQE201, MQE411, MQE501, URAE8X956A, URAB8, URAE8X960A, VD2S40, VD2S41, VD5S07  or other identification markings relating to devices complying with the abovementioned description 70 000 000 units 0 1.1.-31.12. EN Official Journal of the European Communities 23. 12. 98L 347/10 Order No CN code TARIC code Description Amount of quota Quota duty (%) Quota period 09.2942 ex 2917 19 90 40 Dodecanadioic acid of a purity by weight of more than 98,5 % 1 800 tonnes 0 1.1.-31.12. 09.2943 ex 8531 20 80 10 Liquid crystal display (LCD), other than with an active matrix, comprising electronic components, other than products with one or more of the fol- lowing characteristics:  comprising one or more monolithic integrated circuits mounted on the glass (chip on glass' technology)  having 256 000 pixels or more 30 000 000 units 0 1.1.-31.12.1999 09.2944 ex 9013 80 30 20 Liquid crystal display, other than with an active matrix, consisting of a layer of liquid crystals between two plates or sheets of glass 40 000 000 units 0 1.1.-31.12.1999 09.2945 ex 2940 00 90 10 D-Xylose 800 tonnes 0 1.1.-31.12. 09.2947 ex 3904 69 90 95 Poly(vinylidene fluoride), in powder form for the preparation of paint or varnish for coating metal (a) 1 300 tonnes 0 1.1.-31.12. 09.2948 ex 8529 90 40 10 Keypads, comprising a layer of silicone and poly- carbonate keytops, for the manufacture of mobile radio-telephones of subheading 8525 20 91 (a) 70 000 000 units 0 1.1.-31.12.1999 09.2949 ex 8543 89 95 44 Temperature compensated oscillator, comprising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing bearing:  an identification marking consisting of or including one of the following alphanumeric combinations: 3211A-ANF50, 5111B-ANL51, TCXO-111, TXO2603  or other identification markings relating to devices complying with the abovementioned description 12 000 000 units 0 1.1.-31.12. 09.2950 ex 2905 50 20 20 2-Chloroethanol, for the manufacture of liquid thioplasts of subheading 4002 99 90 (a) 4 000 tonnes 0 1.1.-31.12. 09.2953 ex 8529 90 40 20 Keypad wholly of silicone or wholly of polycar- bonate, including printed keys, for the manufac- ture of mobile radio-telephones of subheading 8525 20 91 (a) 20 000 000 units 0 1.1.-31.12.1999 09.2954 ex 2926 90 99 55 3-[Trifluoromethyl] phenylacetonitrile 100 tonnes 0 1.1.-31.12. 09.2955 ex 2932 19 00 60 Flurtamone (ISO) 200 tonnes 0 1.1.-31.12. EN Official Journal of the European Communities23. 12. 98 L 347/11 Order No CN code TARIC code Description Amount of quota Quota duty (%) Quota period 09.2956 ex 3818 00 10 60 High temperature hydrogen-treated (so-called hydrogen annealed') doped silicon wafer, with a diameter of 150 mm (5 0,5 mm), for the manufac- ture of products falling within heading No 8542 (a) 220 000 units 0 1.1.-31.12.1999 09.2957 ex 8507 90 98 10 Stamped cylindrical can, in non-alloy steel, post- nickel-plated, for an accumulator, of a diameter of 13 mm or more but not exceeding 17 mm, and of a height of 27 mm or more but not exceeding 70 mm 70 000 000 units 0 1.1.-31.12. 09.2959 ex 4804 41 91 10 Kraft paper and paperboard, weighing more than 45 000 tonnes 0 1.1.-31.12. ex 4804 41 99 10 150 g/m2, only consisting of unbleached virgin ex 4804 51 90 10 fibres obtained by the chemical sulphate process, for the manufacture of products falling within heading 3921 (a) 09.2963 ex 8533 21 00 31 Fixed thick film resistor, with a resistance of 10 ohm or more but not exceeding 2,2 Mohm, a dissi- pation rate not exceeding 0,063 W, contained in a housing of the SMD (Surface mounted device) type the exterior dimensions of which do not exceed 0,4 Ã  0,55 Ã  1,1 mm 1 000 000 000 units 1.1.-31.12.1999 09.2964 ex 5502 00 80 20 Filament tow of cellulose produced by organic solvent spinning (Lyocell), for use in the paper industry (a) 1 200 tonnes 0 1.1.-31.12. 09.2966 ex 2839 19 00 20 Crystalline disodium disillicate, containing by weight:  59 % or more of silicon-dioxide and  30 % or more of disodium oxide 4 000 tonnes 0 1.1.-31.12. 09.2967 ex 8518 29 20 20 Loudspeaker, having a diameter of less than 23 3 000 000 0 1.1.-30.6.1999 ex 8518 29 80 30 mm, for use in the manufacture of products falling within subheading 8525 20 91 (a) units 09.2969 ex 3920 91 00 93 Film of polyethylene terephthalate metallised on one or both sides, and having the following charac- teristics:  a visible light transmission of not less than 50 %,  not coated with an adhesive or any other non- plastic material,  covered on both sides with a layer of polyvinyl butyral,  a total thickness not exceeding 0,2 mm without taking into account any presence of layers of polyvinyl butyral, for use in the manufacture of heat-reflecting laminated glass (a) 52 500 m2 0 1.1.-30.6.1999 EN Official Journal of the European Communities 23. 12. 98L 347/12 Order No CN code TARIC code Description Amount of quota Quota duty (%) Quota period 09.2971 ex 3818 00 10 45 Doped silicon wafers having a diameter of 300 mm (5 0,25 mm), for use in the manufacture of products falling within heading No 8542 (a) 30 000 units 0 1.1.-31.12.1999 09.2974 ex 2915 40 00 20 Isopropyl chloroacetate 350 tonnes 0 1.1.-31.12. 09.2975 ex 2918 30 00 10 Benzophenone-3,3Y:4,4Y-tetracarboxylic dianhyd- ride 500 tonnes 0 1.1.-31.12. (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) However, the tariff quota is not allowed where processing is carried out by retail or catering undertakings. (1) The specific additional duty is applicable.